Case 1:20-cv-11459-JCB Document 1-1 Filed 08/03/20 Page 1 of 9

Commonwealth of Massachusetts

TRIAL COURT OF THE COMMONWEALTH
SUPERIOR COURT DEPARTMENT

CIVIL DOCKETNO. BORZYCVOL3LS

SUFFOLK, $S.

TamES Me@cTO-WHITE._, PLAINTIFF(S),

Vv.

KAASSACHUSETTS GAM TRANS POET ETI OW
Airtoe TY FT A , DEFENDANT(S)

SUMMONS

THIS SUMMONS IS DIRECTED TO _Mas<achoicePts Buy Vorepectabias ° (Defentiant’s name)

You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
Plaintiff's Complaint filed against you is attached to this summons and the original complaint has been
filed in they la! b : WON Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
the case against you and award the Plaintiff everything asked for in the complaint. You will also lose’the
opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
to resolve this matter with the Plaintiff. If you need more time to respond, you may request an
extension of time in writing from the Court. ,

How to Respond. To respond to this lawsuit, you must file a written response with the court and mail a
copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can do this by: _

Filing your signed d original response ‘with the Clerk's Office for Civil Business, Supe MLCN™_ Court,

3% Peraherten S $4. Bo stan BA OE NGSss), by mail or in person, AND

b.

Delivering or mailing a copy of your response to the he Plaintiff's Attorney/Plaintiff at the following
address: jouw ofhicn8 op Hewercd balrales Lo Beacna yt Ole. 2a Beshry ,MA D718
What to include in your response. An “Answer” j is one type of response to a Complaint. Your Answer
must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
use them in court. if yau have any claims against the Plaintiff (referred to as counterclaims) that are
based onthe same facts or transaction described in the Complaint, then you must include those claims
in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
Answer or ina written demand for a jury trial that you must send to the other side and file with the
court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
“Motion to Dismiss,” if you believe that the complaint is legally invalid or legally insufficient. A Motion
to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If
you are filing a Motion to Dismiss, you must also comply with the filing procedures for “Civil Motions’
described in the rules of the Court in which the complaint was filed, available at

Wwww.mass.2Ov.co urts/case-legal-res/rules of court.

 
Case 1:20-cv-11459-JCB Documenti-1 Filed 08/03/20 9 | i)

 

 

 

 

 

 

 

 

 

 

 

DOCKET NUMBER '
CIVIL ACTION COVER SHEET | — Trial Court of Massachusetts
ZOSYCV [3G 5| The Superior Court
PLAINTIFF(S): James R. Brito-White COUNTY
Suffolk
ADDRESS: 32 Aubum Court
Maiden, MA 02148 DEFENDANT(S): Massachusetts Bay Transportation Authority

 

 

William, Fisher, Samuel Abany

 

   

 

 

 

 

 

 

RNEY: Richard M. Welsh, Jr. i yh, pean a
ATTO re felsh, Jr. _ _ Nancy Hanley and sa a gee rt £ i
ADDRESS: Law Offices of Howard M. Kahalas ADDRESS: 10 Park Plaza, Suite 5610 | i. No? home | YF Bae

6 Beacon Street Boston, MA 02116
puny 6) SN98
JUV # cue
Boston, MA 02108
BBO: 552732 SUPERIOR COURT-CIVIL
Byres Ama An

 

SU a

 

 

 

TYPE OF ACTION AND TRACK DESIGNATION (see reverse side) x) Hana suicray TE
CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM HEN MADE ©
ABI Civil Rights Violation - Excessive Force A [X] YES [] No

 

 

“If "Other" please describe:

 

Is there a claim under G.L. c. 93A? Is this a class action under Mass. R. Civ. P. 237
[_] Yes NO (_] Yes NO

STATEMENT OF DAMAGES PURSUANT TO GLL. c. 24 2,§3A

The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiffs counsel relies to determine money damages.
For this form, disregard double or treble damage claims; indicate single damages only.

 
 
  

 

 

T CL
(attach additional sheets as necessary)
A. Documented medical expenses to date:
1. Total hospital EXPENSES -...recsesnsrrrstseinetntinatieionsesitinsiistinieinisnaiensivsitititnniatiunsiiiisieecc. g00
2, Total doctor expenses ....-soceceocrssieenresetisetnaeesnnastnettastintistianiatitisirinaiiinr ¢.000.00
3. Total chiropractic expenses ..............escsssscsssssssssessssssssstrestsestititiiitiiettitiitiiir S
4. Total physical therapy expenses ....0....-.ccecsccsssescsesccsssesssceescoseecce... oe ¢:
5. Total other expenses (describe DelOW) .....eacssrettnesstnestnsntententntintittisnisnusiinuunvee ee §.00
Subtotal (A): g 00000

Medication and MRI/CAT Scan

B. Documented lost wages and compensation to date ..-.cacacusanenstsnsuntmneneneiettusitistsistntineimaeniuuieeceeec.
C. Documented property damages to date .....c.scsscsecscssesssssessescsssssecssseec

D. Reasonably anticipated future medical and hospital expenses
E. Reasonably anticipated lost wages .0........eescsscccsssssssseeeese«. ee eevee
F. Other documented items of damages (describe DelOW) .........cressssssnseneesatnntiestiintiniiantiattintinsiuiiiiinnnec

47,000.00

    
    

G. Briefly describe plaintiff's injury, including the nature and extent of injury:

Blunt force trauma to facial area, emotional distress
TOTAL (A-F):$151,000.00

CON CT CLAIM

(attach additional sheets as necessary)
This action includes a claim involving collection of a debt incur: pursuant to a revolving credit agreement. Mass. R. Civ. P. 8.1(a).
Provide a detailed description of claim(s):

TOTAL: $
Signature of Attorney/ Unrepresented Plaintiff: X Reh > J Date: Jun 29, 2020

 

RELATED ACTIONS: Please provide the case number, case name, and county of any related actions pending in the Superior Court.

 

 

CERTIFICATION PURSUANT TO SJC RULE 1:18
| hereby certify that | have complied with requirements of Rifle 5 of th reme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that | provide my clients with informatioh abo ted dispute resolution services and discuss with them the

advantages and disadvantages of the various methods of disp tion. 5
Ca Date: Jun 29, 2020

 
  
 
 

 

Signature of Attorney of Record: X be, “

 

 

 
Case 1:20-cv-11459-JCB Document 1-1 Filed 08/03/20 Page 3 of 9

COPY

COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss. SUFFOLK SUPERIOR COURT “fe yi 3G é

JAMES R. BRITO-WHITE,

Vv.

MASSACHUSETTS BAY TRANSPORTATION AUTHORITY
WILLIAM FISHER, SAMUEL ABANY,
NANCY HANLEY AND LAWRENCE MITTICA

Civil Action No.: 203%

Plaintiff

 

i i ee a ed

Defendants

COMPLAINT AND DEMAND FOR JURY TRIAL
PARTIES

The Plaintiff, James R. Brito-White, is an individual residing at 32 Auburn Court,
Malden, Middlesex County, Massachusetts.

The Massachusetts Bay Transportation Association, (hereinafter “MBTA”) is a body
politic and corporate and a political subdivision of the Commonwealth of Massachusetts
with a principal place of business at 10 Park Plaza, Suite 5610, Boston, Suffolk County,
Massachusetts.

Defendant, William Fisher, was at all times material to this complaint a Transit Police
officer for the MBTA.

Defendant, Samuel Abany, was at all times material to this complaint a Transit Police
officer for the MBTA.

Defendant, Nancy Hanley, was at all times material to this complaint a Transit Police
officer for the MBTA.

Defendant, Lawrence Mittica, was at all times material to this complaint a Transit Police
officer for the MBTA.

Each individual defendant is sued in his or her individual capacity,
FACTS

Each preceding paragraph is incorporated in this section as if fully set for herein.
10.

11.

12.

13.

14.

15.

16.

17.

18.

19,

20.

21.

22.

23.

Case 1:20-cv-11459-JCB Document 1-1 Filed 08/03/20 Page 4 of 9

At all pertinent times Fisher, Abany, Hanley and Mittica acted and/or failed to act as set
forth herein under the color of law, including but not limited to the authority, statutes,
common law, and regulations of the Commonwealth and the policies, rules, regulations
and usage of the MBTA Transit Police.

At all pertinent times Fisher, Abany, Hanley and Mittica were employed by the MBTA as
Transit Police Officers.

On March 30, 2017, at approximately 3:00 p.m., Plaintiff was entering the Malden Center
MBTA station.

At said time and place, Plaintiff used his MBTA pass to pay the appropriate fare and
entered the station through the fare machines.

As Plaintiff walked through the fare machines into the paid portion of the station, he was
met by Fisher. Fisher was not wearing an MBTA Transit Police uniform, did not display
a badge and did not identify himself as a police officer.

Fisher falsely accused Plaintiff of evading the MBTA fare.

Fisher grabbed Plaintiff's MBTA fare pass and proceeded to walk through the fare
machines into the unpaid portion of the station.

Not knowing that Fisher was a police officer and believing that Fisher was Stealing his
MBTA fare pass, Plaintiff followed Fisher to the fare machines.

As Plaintiff attempted to follow Fisher through the fare machines, Fisher turned and
grabbed Plaintiff under his arms.

Still not knowing Fisher was a police officer and now in fear for his own safety, Plaintiff
pushed Fisher’s hands away.

Fisher immediately began throwing punches at Plaintiff and striking Plaintiff in the head
and body.

At this point Abany, Hanley and Mittica physically assaulted Plaintiff while Fisher
continued to punch and knee Plaintiff about his body.

The four officers forced Plaintiff to the ground

While on the ground, Mittica delivered a burst of Oleoresin Capsicum spray into
Plaintiffs face.

Plaintiff was employed by the Malden Public Schools as a Registered Behavior
Technician, football coach and basketball coach.
24,

25.

26.

27.

28.

29,

30.

31.

32.

33.

34.

35.

36.

37.

Case 1:20-cv-11459-JCB Document 1-1 Filed 08/03/20 Page 5 of 9

At the time of the assault on Plaintiff, at least two students from Malden Public Schools
were present and yelling at the police that Plaintiff was their teacher and for the police to
stop beating him.

The students were directed by the officers to be quiet or they would be arrested.

To explain Plaintiff's injuries and justify his use of force, Fisher falsely stated in a report
that Plaintiff initiated the physical assault by attempting to strike Fisher in the face with a
closed fist strike.

Fisher admitted in a police report that he struck Plaintiff multiple times with both fists to
Plaintiff's face and with a knee into Plaintiff's side but misrepresented the fact that
Plaintiff was fully within the grasp of Abany, Hanley and Mittica at the time and unable
to defend himself.

There was no legal justification for the officers’ actions, and in his report, Fisher lied
and/or omitted facts about Plaintiffs conduct or how he was injured.

Plaintiff was evaluated at the scene by ambulance personnel but was denied the
opportunity to be transported to the hospital for further treatment.

Plaintiff was transported to MBTA Transit Police Headquarters for booking.

Plaintiff was maliciously charged with and prosecuted for assault and battery on police
officers, resisting arrest and fare evasion.

There was no legal justification for the criminal charges brought against him.

As a result of these false charges, Plaintiff was relieved of his positions with the Malden
Public School.

The blows delivered by Fisher, Abany, Hanley and Mittica caused Plaintiff blunt trauma
and pain in various parts of his body.

The use of force Fisher, Abany, Hanley and Mittica utilized was intended to cause
Plaintiff to suffer pain, humiliation, degradation and caused a high risk of serious injury.

No reasonable officer would have manhandled, tackled, kneed or struck Plaintiff under
the circumstances and doing so served no legitimate purpose.

Defendants conduct grossly deviated from acceptable standards of police conduct and
from the Transit Police general orders governing the use of force, and from standards of
reasonable care.
38.

39.

40.

4].

42,

43,

44,

45.

46.

47.

48.

Case 1:20-cv-11459-JCB Document 1-1 Filed 08/03/20 Page 6 of 9

In addition to his physical injuries, and pain and suffering as described above, Plaintiff
lost his jobs with the Malden School Department and suffered emotional injuries, some
which continue to this day.

The MBTA Transit Police failed to investigate and discipline any of the officers that
encountered Plaintiff.

Prior to this incident and continuing the MBTA Transit Police had a policy, usage and
custom of not investigating complaints of police misconduct and in particular those that
involved excessive force and by failing to respond with appropriate training, counseling,
supervision or disciplining officers in order to minimize and prevent such incidents.

Upon information and belief the MBTA Transit Police had a custom and practice of
condoning code of silence among officers by which it was understood that an officer
witnessing misconduct by another officer(s) would not report it notwithstanding a duty to
do so.

Upon information and belief, the MBTA Transit Police had a custom and practice of
making it difficult for citizens to file complaints about the conduct of MBTA Transit
Police officers and of failing to investigate and discipline officers for the use of excessive
force.

Upon information and belief, the MBTA Transit Police and its Chief failed to monitor the
use of force by failing to require officers to explain in writing injuries to people arrested.

Upon information and belief, MBTA Transit Police officers routinely submitted injured
prisoner reports that contained incomplete information that underreported the use of
force, the circumstances that necessitated force and the nature of an arrestee’s injuries.

Because officers knew nothing would happen to them in the event of a misconduct
complaint, and because they knew that the filing of false reports, use of force reports or
incomplete prisoner injury reports incurred no consequence, they had no concern that the
use of excessive force would lead action against them.

By their actions, the defendants caused Plaintiff to suffer serious physical injuries,
trauma, great pain of body and mind and emotional distress.

In February 2019, Plaintiff was placed on a six-month unsupervised Pre-Trial Probation
without any conditions. In August 2019, all charges were dismissed without any
admissions or findings of guilt.

COUNT I
42 U.S.C. § 1983: Unreasonable Force
Fisher, Abany, Hanley and Mittica

Each of the foregoing paragraphs is incorporated as if fully set forth herein.
49.

50.

51.

52.

53.

54,

55.

56.

57.

58.

59.

60.

Case 1:20-cv-11459-JCB Document 1-1 Filed 08/03/20 Page 7 of 9

Defendants, while acting under color of law, used unreasonable force against Plaintiff,
and thereby violated his clearly established rights under the Fourth and Fourteenth
Amendments to the United States Constitution to be free from the use of unreasonable
force by police officers.

Defendants acted with reckless disregards for Plaintiffs’ constitutional rights.

As a direct and proximate result of the foregoing, Plaintiffs suffered the injuries described
above.

COUNT II
42 U.S.C. § 1983
Massachusetts Bay Transportation Authority

Each of the foregoing paragraphs is incorporated as if fully set forth herein.

The policies and customs of the MBTA Transit Police as described above were the
moving force behind the violation of Plaintiff's constitutional rights by Defendants.

The policies and customs of the MBTA Transit Police and their failure to supervise and
discipline was the moving force behind the violations of Plaintiff's constitutional rights.

As a direct and proximate result of the foregoing, Plaintiff suffered the injuries described
above.

COUNT III
Assault and Battery
Fisher, Abany, Hanley and Mittica

Each of the foregoing paragraphs is incorporated as if fully set forth herein.

Defendants committed the tort of assault and battery against Plaintiff by assaulting and
battering him without legal justification, cause, excuse, or privilege.

As a direct and proximate result thereof, Plaintiffs suffered the injuries as described

above.

COUNT IV
False Arrest
Fisher, Abany, Hanley and Mittica
Each of the foregoing paragraphs is incorporated as if fully set forth herein.

Defendants arrested Plaintiff without probable cause.
61.

62.

63.

64.

65.

66.

67.

68.

69.

70.

71.

72.

Case 1:20-cv-11459-JCB Document 1-1 Filed 08/03/20 Page 8 of 9

As a direct and proximate result thereof, Plaintiffs suffered the injuries as described
above.

COUNT V
Malicious Prosecution
Fisher, Abany, Hanley and Mittica

Each of the foregoing paragraphs is incorporated as if fully set forth herein.

Defendants caused criminal charges to be brought against Plaintiff for which there was
no probable cause, and they maliciously and for no lawful purpose assisted, participated
in and otherwise caused Plaintiff to be criminally prosecuted.

The resolution of Plaintiffs criminal charges was favorable to him.

As a direct and proximate result thereof, Plaintiff, lost his employment and suffered
concern and worry due to the reasonable perception that his liberty, well-being and good
name were at imminent and serious risk as a result of his criminal prosecution.

COUNT VI
Massachusetts Civil Rights Act, M.G.L. c. 12 § 111
Fisher, Abany, Hanley and Mittica

Each of the foregoing paragraphs is incorporated as if fully set forth herein.

By means of use of threats, intimidation and coercion, defendants violated the civil rights
of Plaintiff under the laws of the Commonwealth of Massachusetts.

As a direct and proximate result thereof, Plaintiff suffered the injuries as described
herein.

COUNT VII
Intentional Infliction of Emotional Distress
Fisher, Abany, Hanley and Mittica

Each of the foregoing paragraphs is incorporated as if fully set forth herein.

By their actions, Defendants subjected Plaintiff to reprehensible conduct beneath any
standard of human decency knowingly, intentionally, willfully, purposely, maliciously
and with such reckless disregard of the consequences as to display a conscious
indifference to, and an intention to inflict, harm and injury.

The conduct of defendants constituted intentional infliction of emotional distress.

As a direct result of the intentional conduct of the defendants in this count, Plaintiff
suffered severe emotional distress and great pain of body and mind.
Case 1:20-cv-11459-JCB Document 1-1 Filed 08/03/20 Page 9 of 9

DEMANDS FOR RELIEF

Plaintiff hereby respectfully requests the following relief:

 

“OL, All compensatory damages recoverable;
2: injunctive relief;
3. All punitive damages recoverable;
4. All attorney’s fees, costs and expenses allowable;
5. Any and all other relief as the Court deems just and proper.

PLAINTIFFS DEMANDS A JURY TRIAL AS TO ALL COUNTS IN THE COMPLAINT

 

 

Richard M. Weish, JnEsq., BBO # 552732
Law Office of Howard M. Kahalas, P.C.
6 Beacon Street, Suite 1020

Boston, MA 02108

(617) 523-1155

rwelsh@kahalaslaw.com

Dated: June 28, 2020
